                                                                                 -   '

                        UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                               Plaintiff,     Case No. l 8CR0200-LAB

                    vs.

GEORGE MEDINA,                                JUDGMENTANDORDEROF
                                              DISMISSAL OF INFORMATION,
                             Defendant.       EXONERATE BOND AND
                                              RELEASE OF PASSPORT


       Upon motion of the UNITED STATES OF AMERICA and good cause

appeanng,


              IT IS SO ORDERED that the information in the above-entitled case

be dismissed with prejudice, the bond be exonerated, and passport released by

Pretrial if held.




                                                   ~~WFORD
Dated:    1/16/2019
                                            Hon.
                                            United States Magistrate Judge
